*2
ORDER

PER CURIAM.
Karen L. Halper appeals from the Judgment of Dissolution of Marriage entered by the trial court dissolving her marriage to Steven C. Halper. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence and it did not abuse its discretion in dividing the parties’ property. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).